Order, Supreme Court, New York County (Paul G. Feinman, J.), entered on or about October 25, 2011, which granted the petition to transfer certain real property pursuant to Religious Corporations Law § 12 and Not-For-Profit Corporation Law § 511, unanimously affirmed, without costs.
The dismissal of the prior action in Supreme Court, Kings County, challenging the validity of the application of synodic administration to the church in question bars the objections to the instant petition, pursuant to the doctrine of judicata (see Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481, 485 [1979]). Moreover, petitioner’s determination that the congregation had become so diminished and scattered that it could no longer function is a nonjusticiable religious determination (see Episcopal Diocese of Rochester v Harnish, 11 NY3d 340 [2008]).
Were we to consider their argument on its merits, we would find that objectors failed to demonstrate the unconstitutionality of Religious Corporations Law § 17-c (“Property of Lutheran congregations”) beyond a reasonable doubt (see Matter of Schultz Mgt. v Board of Stds. & Appeals of City of N.Y., 103 AD2d 687, 689 [1984], affd 64 NY2d 1057 [1985]). The statute’s reference to a congregation’s inability to fulfill its purpose, which permits the synod having jurisdiction over it to take control of the congregation’s property (see Religious Corporations Law § 17-c [2] [a] [iii]), is not impermissibly vague. The constitution of the congregation in question amplifies the purpose, tying it to the conduct of worship services and the provision of pastoral care. These areas are both governed by petitioner in its discretion; it is for petitioner to determine whether the order of service is “evangelical Lutheran” and to appoint pastors to an approved list. Thus, the congregation is *420not subject to any rules other than those to which it subscribed. Concur — Mazzarelli, J.E, Andrias, Renwick and Richter, JJ.